         CASE 0:21-cv-01825-SRN-DTS Doc. 3 Filed 09/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Steven Allen Nelson, Sr.,                           Case No. 21-CV-1825 (SRN/DTS)

               Plaintiff,

 v.                                                      ORDER OF DISMISSAL

 State of Minnesota; Minneapolis City
 Council Members; and Minnesota
 Department of Health,

               Defendants.


SUSAN RICHARD NELSON, United States District Judge

       Rule 12(h)(3) of the Federal Rules of Civil Procedure requires that “[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Because plaintiff Steven Allen Nelson, Sr., has not adequately pleaded a basis for

the Court’s jurisdiction over this matter, this action will be dismissed without prejudice.

       Nelson alleges in his complaint and accompanying materials that various officials

of the State of Minnesota and City of Minneapolis acted unlawfully in banning the sale of

menthol cigarettes in Minneapolis. The exact legal basis for Nelson’s claims is unclear;

Nelson does not cite a specific federal or state law pursuant to which he is seeking relief.

       Under Rule 8(a)(1) of the Federal Rules of Civil Procedure, “[a] pleading that states

a claim for relief must contain . . . a short and plain statement of the grounds for the court’s

jurisdiction.” In his complaint, Nelson alleges that diversity of citizenship, see 28 U.S.C.

§ 1332(a), supplies the statutory basis for the Court’s jurisdiction over this matter, see
            CASE 0:21-cv-01825-SRN-DTS Doc. 3 Filed 09/09/21 Page 2 of 2




Compl. at 3 [Doc. No. 1]. But Nelson also alleges that both he and the defendants are each

citizens of the State of Minnesota. See id. Because the parties are plainly not of diverse

citizenship, § 1332(a) cannot supply a statutory basis for the Court’s jurisdiction.

        Nelson does not allege any other basis for the Court’s subject-matter jurisdiction,

and no such basis is obvious from the complaint. For example, the pleading does not appear

to present a federal question of law such that 28 U.S.C. § 1331 could serve as a basis for

jurisdiction. No federal constitutional provision, statute, or other federal legal provision is

cited by Nelson as grounds for relief. Section 1331, then, cannot supply a statutory basis

for the Court’s jurisdiction either.

       Without jurisdiction, the Court cannot proceed to the merits of Nelson’s lawsuit.

See Fed. R. Civ. P. 12(h)(3). Accordingly, this matter will be dismissed without prejudice

and Nelson’s pending application to proceed in forma pauperis will be denied as moot.

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that

       1.      This matter is DISMISSED WITHOUT PREJUDICE for lack of

               jurisdiction.

       2.      The application to proceed in forma pauperis of plaintiff Steven Allen

               Nelson, Sr. [Doc. No. 2] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 8, 2021                              s/Susan Richard Nelson
                                                      SUSAN RICHARD NELSON
                                                      United States District Judge
